DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/14/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the use of the phrases “mechanical comminution, splitting and/or separation”, “the base plate and/or the side wall”, “the first separating screen and/or the upper cover plate”, “above the first separating screen and/or near the upper cover plate” throughout the claim 1 fail to specifically point out the invention such that one skilled in the art could determine when infringement would occur. This terminology is repeated throughout the claims.

Claim 2 is indefinite because it is not clear what the phrase “cellular wheel” in line 11 is intended to encompass.
With respect to claim 5: the first part of the claim appears to be redundant sincethe limitation in this claim is already in independent claim 2 from which claim 5depends. 
In claim 11: the phrase “material fractions adhering to the second separating screen are removed or comminuted by the dispenser during dispensing” is vague as used. It is not clear how the dispenser per se can comminute anything. 
With respect to claim 17: the claim language is confusing since it is not clear whether “a dispenser” in line 1 is the same dispenser as in line 2 of claim 2 from which claim 17 depends or is an additional one. 
Several expressions recited in the claims lack sufficient antecedent bases. For example only, the phrase "the first bowl-shaped section" in line 3 of claim 1 lack proper antecedent basis. In another example only, the phrase "the portioned dispensing of material fractions" in line 2 of claim 6 also lacks proper antecedent basis. In yet another example only, the phrase "the first bowl-shaped section" in line 2 of claim 9 lacks proper antecedent basis. In a fourth example only, note the expression “the dispenser” in claim 11. These expressions make it difficult to determine what is or not in the claims. Accordingly the applicant is requested to review all of the claims for the purpose of making corrections wherever appropriate but not specifically pointed to, in order to 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3253493, hereinafter, EP’493.
EP’493 discloses in Figs. 1-2, a device 1 comprising an impact chamber, a base plate, at least one side wall 11/21 and an upper cover plate (the housing/enclosure inherently has a top/bottom/base in order to hold the material within while being processed) a striking tool 12, a feed channel 50 for delivering the material composite 90 to be disposed of to the striking tool 12,  wherein at least one first separating screen 32 for separating material fractions of a first type (coarser material) into a first receiving chamber 92/99 is disposed in the side wall wherein at least one dispensing device 53, insofar as the applicant has claimed, for dispensing material fractions of a second type .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4-5 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over EP’493 in view of Reichner (5,280,857).
EP’493 discloses most of the elements of these claims but for a screw conveyer. 
Reichner teaches that it is conventional to use a screw conveyer (Fig. 1) in a crusher/impactor to move the material to or from the crushing/impact chamber. It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Indication of allowability of some of the claims is being withheld subject to the 35USC 112 rejection set forth above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/FAYE FRANCIS/           Primary Examiner, Art Unit 3725